                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:21-CV-00154-FDW-DSC


 XUEJUN ZHANG,                                    )
                                                  )
                   Plaintiff,                     )
                                                  )
 v.                                               )                     ORDER
                                                  )
 DRAGON CAPITAL GROUP LLC et.                     )
 al.,                                             )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on Defendants Dragon Capital Group LLC and

FXTrade ZH LP’s “Motion to Compel Arbitration” (document #20) and “Motion to ... Stay …

Discovery [pursuant to Private Securities Litigation Reform Act]” (document # 22), both filed

May 24, 2021.

       On June 7, 2021, Plaintiff filed his response stating that he consents to arbitration as to his

claims against Defendants Dragon Capital Group LLC and FXTrade ZH LP. See document #25.

On June 9, 2021, Plaintiff filed his “Notice of Filing of Arbitration.” (document #28).

       NOW THEREFORE IT IS HEREBY ORDERED that:


       1. Defendants Dragon Capital Group LLC and FXTrade ZH LP’s “Motion to Compel

           Arbitration” (document #20) is GRANTED and this matter is STAYED as to those

           Defendants only. Plaintiff and Defendants Dragon Capital Group LLC and FXTrade

           ZH LP shall arbitrate their dispute as agreed. Further, they shall file a status report

           ninety days from the date of this Order and every ninety days thereafter.




      Case 3:21-cv-00154-FDW-DSC Document 33 Filed 06/15/21 Page 1 of 2
2. Defendants Dragon Capital Group LLC and FXTrade ZH LP’s “Motion to ... Stay …

   Discovery [pursuant to Private Securities Litigation Reform Act]” (document # 22) is

   DENIED AS MOOT WITHOUT PREJUDICE to Defendants’ right to raise this

   matter in arbitration.

3. The Clerk is directed to send copies of this Order to counsel for the parties and to the

   Honorable Frank D. Whitney.


SO ORDERED.


                                 Signed: June 15, 2021




Case 3:21-cv-00154-FDW-DSC Document 33 Filed 06/15/21 Page 2 of 2
